        Case 6:20-cv-00904-ADA-JCM Document 1 Filed 09/30/20 Page 1 of 14
 20-904

                   IN THE UNITED STATES DISTRICT COURT
                    FOR THE WESTERN DISTRICT OF TEXAS
                              WACO DIVISION

L.V. BY BNF P.V. AND A.V.        §
       PLAINTIFF                 §
V.                               § CIVIL ACTION NO. ________________
                                 §
NORMANGEE INDEPENDENT            §
      SCHOOL DISTRICT,           §
      DEFENDANT                  §
____________________________________________________________

                        PLAINTIFF’S ORIGINAL COMPLAINT

         COMES NOW, Plaintiff L.V., appearing through his parents P.V. and A.V.

as the next best friend of minor L.V., to hereby file “Plaintiff’s Original Complaint”

(“Complaint”) and in support would show this Honorable Court the following:

                                        PREAMBLE

       Plaintiff is a minor who, at all times relevant, was a student with Defendant.
Plaintiff L.V. suffers from certain disabilities which qualify L.V. for services
under Section 504 of the laws of the United States. For no reason other than the
desire of the administration of Defendant to harm L.V., L. V. was indeed punished
by Defendant notwithstanding his disabilities. Left with no choice, having
exhausted all administrative remedies, Plaintiff now seeks redress for damages.

                                   A. NATURE OF SUIT

         1.       Plaintiff L.V. suffers from certain Disabilities (defined hereafter) which

qualify L.V. for certain services and protections provided by Section 504 (defined

hereafter). Notwithstanding L.V.’s Disabilities, the educators and administration of

Defendant Normangee-ISD (defined hereafter) continually singled out L.V. for

PLAINTIFF’S ORIGINAL COMPLAINT
Glaw 2020.09.30                                                                            1
        Case 6:20-cv-00904-ADA-JCM Document 1 Filed 09/30/20 Page 2 of 14




alleged behavior problems. Refusing to provide L.V. the accommodations required

by federal law and ignoring the protections granted L.V. because of L.V.’s

Disabilities, Defendant Normangee Independent School District (“Normangee-

ISD”) expelled L.V., casting L.V. off to a school for juvenile delinquents far away

from home. Prior to the Expulsion (defined hereafter), Defendant Normangee-ISD

did try to shield their wrong-doing by first having an MDR (defined hereafter). The

MDR was a joke and was appealed within the protocols of Defendant Normangee-

ISD. The punishment of L.V. was affirmed by the hearing officer appointed by

Defendant Normangee-ISD. The final decision by Defendant Normangee-ISD is

hereby being appealed, as well as other claims for damages being asserted against

Defendant for its actions.

         2.       Plaintiff L. V. now files this original action for damages and relief

pursuant to a federal question being asserted under Section 504 of the Rehabilitation,

Comprehensive Services, and Developmental Disabilities Act of 1978, 29 U.S.C. §

794 and 42 U.S.C. § 1983.

                                        B. PARTIES

         3.       Plaintiff L.V. is a minor residing in the State of Texas. Because of the

privacy issues involved in this matter as well as L.V. being a minor, L.V. is hereby

exercising L.V. rights to proceed with this matter anonymously. This action is being

brought by L.V.’s parents, P.V. and A.V. as the next best friend.

PLAINTIFF’S ORIGINAL COMPLAINT
Glaw 2020.09.30                                                                          2
        Case 6:20-cv-00904-ADA-JCM Document 1 Filed 09/30/20 Page 3 of 14




         4.       Defendant NORMANGEE INDEPENDENT SCHOOL DISTRICT

(“Normangee-ISD”) is a public school district located in the State of Texas, operates

in accordance with the laws of the State of Texas, and the United States Department

of Education, receives federal funds from the United States, and may be served with

process herein by personally serving its superintendent as follows:

                         Normangee Independent School District
                             Mark Ruffin, Superintendent
                            116 Farm to Market Rd Spur 3
                               Normangee, Texas 77871

                            C. JURISDICTION and VENUE

         5.       The original jurisdiction of this Court is in accordance with 28 U. S. C.

§ 1331 as involving a federal question proceeding arising under:

         a) Section 504 of the Rehabilitation, Comprehensive Services,                 and

              Developmental Disabilities Act of 1978, 29 U.S.C. § 794 (“Section 504”);

              and

         b) 42 U.S.C. § 1983 as to:

                        Defendant Normangee-ISD’s denial (under the color of
                        law) of Plaintiff L.V.’s equal protection, procedural due
                        process violations, and substantive due process rights
                        granted by the Fourteenth Amendment to the U.S.
                        Constitution; and

                        Defendant Normangee-ISD’s denial (under the color of
                        law) of Plaintiff L.V.’s First Amendment rights of
                        expression and assembly.


PLAINTIFF’S ORIGINAL COMPLAINT
Glaw 2020.09.30                                                                           3
        Case 6:20-cv-00904-ADA-JCM Document 1 Filed 09/30/20 Page 4 of 14




         6.       As a public school district located in the State of Texas that receives

certain funding from the United State of America under Section 504, Defendant

Normangee-ISD is liable for damages for violations of L.V.’s 504 rights.

         7.       Venue is proper in the Western District of Texas (Waco Division)

because Defendant Normangee-ISD operates its schools in, and from, Leon County,

Texas, which is also where the underlying events occurred. Leon County is within

the Waco Division of the Western District of Texas.

                             D. GENERAL BACKGROUND

         8.       Plaintiff L. V. is a young man who has been diagnosed with various

physical disabilities (“Disabilities”) which qualify L.V. for certain services and

protections under Section 504.

         9.       Plaintiff L.V. has a heart as large as the Great Blue-Sky above him, has

never been involved with drugs or alcohol, and has never threatened or denigrated

anyone.

         10.      Plaintiff L.V. also has a great love for animals and is active in raising

and showing various kinds.

         11.      Most unfortunately, Defendant Normangee-ISD only saw L.V. as a

problem, which Defendant Normangee-ISD grew tired of dealing with.

         12.      For several years, including the 2019-2020 school year, L.V. was

enrolled with Defendant Normangee-ISD.

PLAINTIFF’S ORIGINAL COMPLAINT
Glaw 2020.09.30                                                                           4
        Case 6:20-cv-00904-ADA-JCM Document 1 Filed 09/30/20 Page 5 of 14




         13.      As referenced, as a public school district located in the State of Texas

that receives certain funding from the United State of America, Defendant

Normangee-ISD was mandated to implement policies and procedures assuring that

L.V. Disabilities were recognized and provided “Accommodations” thereto.

         14.      As a result, Plaintiff L.V. did have a “504 Plan” that required Defendant

Normangee-ISD (a) provide certain specified Accommodations, and (b) provide any

further assistance required to accommodate L.V. as to L.V.’s learning needs.

         15.      Notwithstanding L.V.’s 504 Plan, L.V.’s educators, with an emphasis

on his school principal, Mr. Ttrae Davis (“Davis”) and Superintendent Ruffin,

elected to target, bully, and harass L.V.

         16.      Rather than electing to help L.V., L.V.’s teachers and administrators

chose to view L.V. as a troublemaker and continually treated L.V. as a discipline

problem.

         17.      In January 2020, Defendant Normangee-ISD decided it was simply

time to get rid of Plaintiff L.V. Purposely misconstruing and lying about alleged

actions of L.V., L.V. was suspended and recommended for “Expulsion” to the Leon

County school for juvenile delinquents and drug dealers (“Alternative Jail Campus”)

far from L.V.’s home.




PLAINTIFF’S ORIGINAL COMPLAINT
Glaw 2020.09.30                                                                           5
        Case 6:20-cv-00904-ADA-JCM Document 1 Filed 09/30/20 Page 6 of 14




         18.      Because Plaintiff L.V. was covered by certain rights created by Section

504, a Manifestation Determination Review (”MDR”) meeting was held to finalize

L.V.’s Expulsion to the Alternative Jail Campus for the remainder of the school year.

         19.      Employees and representatives of Normangee-ISD assisting in the

MDR and the wrongful Expulsion of L.V. were:

                  a.    Principal Davis;

                  b.    Ms. Maddox;

                  c.    Mr. Waldrip;

                  d.    Ms. Sorters;

                  e.    Ms. Stewart;

                  f.    Ms. Tesch; and,

                  g.    Ms. Harrison.

         20.      During the MDR, false statements were made by Principal Davis.

Further, the other members of the MDR committee ignored all exculpatory evidence

as to Lane and determined that L.V. should be Expelled to the Alternative Jail

Campus for the remainder of the school year.

         21.      The parents of L.V. did file various appeals and grievances related to

the improper MDR and the bullying, targeting, and harassment of L.V. by the

Normangee-ISD staff and administrators.




PLAINTIFF’S ORIGINAL COMPLAINT
Glaw 2020.09.30                                                                         6
        Case 6:20-cv-00904-ADA-JCM Document 1 Filed 09/30/20 Page 7 of 14




         22.      Notwithstanding that a specific bullying grievance had been filed

against Principal Davis by the parents of Plaintiff L.V., Principal Davis refused to

recuse himself from the MDR.

         23.      Defendant Normangee-ISD unilaterally, arbitrarily, and capriciously

denied the grievances filed and refused to present the grievances formally to the

Board of Trustees (“Board”) at a time that would include the parents of L.V.

However, the Board did review and consider the grievances but selected to take no

action,

         24.      As for the MDR and the Expulsion, a formal appeal (“Appeal”) was

filed by Plaintiff L.V.’s parents in accord within Defendant Normangee-ISD’s 504

Protocols.

         25.      In accordance with the 504 Protocols, Normangee-ISD appointed

Randall P. Gunter (“Mr. Gunter”) an attorney in Liberty, Texas to act as an

independent hearing officer to handle the Appeal. Although a hearing was then held

by Mr. Gunter followed by briefing by the parties, Mr. Gunter wrongly upheld the

MDR and Expulsion on September 2, 2020.

         26.      In addition to the damages being sought herein, this Complaint is also

being filed as an appeal/review of Mr. Gunter’s Decision to uphold the MDR and

the Expulsion (hereafter, “Decision Upholding Sanctions”).




PLAINTIFF’S ORIGINAL COMPLAINT
Glaw 2020.09.30                                                                        7
        Case 6:20-cv-00904-ADA-JCM Document 1 Filed 09/30/20 Page 8 of 14




         27.      The Decision Upholding Sanctions was not supported by the evidence

presented, particularly the uncontroverted expert evidence offered on behalf of

Plaintiff L.V.

         28.      In retaliation for Plaintiff L.V. filing the Appeal and the grievances,

Defendant Normangee-ISD then revoked the transfer student status which Plaintiff

L.V. had held for years and banned L.V. from ever attending Defendant Normangee-

ISD again.

         29.      The physical and mental harm caused to Plaintiff L.V. as a result of the

MDR and Expulsion cannot be overstated. Plaintiff L.V. became withdrawn,

depressed, suicidal, and continues under the care of appropriate medical

professionals.

         30.      Defendant Normangee-ISD’s violation of Section 504, being the MDR

and Expulsion, was committed intentionally and in bad faith.

         31.      Defendant Normangee-ISD’s foregoing actions towards Plaintiff L.V.

affirm Defendant Normangee-ISD’s conscious disregard of the known and

substantial and excessive risk to L.V.’s health, safety, and federal rights at a level

that is shockingly unconscionable.

         32.      Defendant Normangee-ISD’s administrators participating and causing

injury to Plaintiff L.V., are the applicable persons delegated with implementing and




PLAINTIFF’S ORIGINAL COMPLAINT
Glaw 2020.09.30                                                                          8
        Case 6:20-cv-00904-ADA-JCM Document 1 Filed 09/30/20 Page 9 of 14




were implementing the policies and customs of Defendant Normangee-ISD when

harming L.V.

         33.      Further, if such policies are not, in fact written, each of the

administrators participating and causing the injury as to Plaintiff L.V. were

implementing the policies and customs of Defendant Normangee-ISD in accord with

the customs and practices of Defendant Normangee-ISD.

         34.      Further, the denial by the Board of Defendant Normangee-ISD of the

grievances brought by Plaintiff L.V.’s parents is a direct ratification and

endorsement by the Board (being the policy maker of Defendant Normangee-ISD)

that the custom, practice, and policy of the Board is to allow the actions against, and

discrimination of, L.V.

         35.      As a result of Defendant Normangee-ISD’s violations of Section 504

as well as the targeting, bullying, harassment, and subsequent retaliation against

Plaintiff L.V., L. V. was forced to engage an attorney and pursue this action to seek

relief from the Decision Upholding Sanctions and legal damages.

         36.      All conditions precedent to Plaintiff L. V. bringing these claims have

been met.

                        E. PLAINTIFF’S CAUSES OF ACTION

         37.      Plaintiff incorporates by reference the facts set forth in foregoing

Article D: GENERAL BACKGROUND hereof.

PLAINTIFF’S ORIGINAL COMPLAINT
Glaw 2020.09.30                                                                        9
       Case 6:20-cv-00904-ADA-JCM Document 1 Filed 09/30/20 Page 10 of 14




                          COUNT ONE:
       APPEL/REVIEW OF THE DECISION UPHOLDING SANCTIONS

         38.      Defendant Normangee-ISD should initially gather the 504 Record and

present it to this Court. Thereafter, the Decision Upholding Sanctions should be

reversed based on the 504 Record and any other evidence deemed appropriate for

consideration.

         39.      After the reversal of the Decision Upholding Sanctions, Plaintiff L.V.’s

school file should be expunged of all such records related to the MDR and Expulsion.

         40.      Further, the attorneys’ fees incurred by Plaintiff L.V. to bring the 504

Appeal and this matter should be reimbursed by Defendant Normangee-ISD.

                    COUNT TWO: VIOLATIONS OF SECTION 504

         41.      Defendant Normangee-ISD’s treatment of Plaintiff L.V. as to the MDR,

the Expulsion, and its failure to provide all the assistance L.V. needed in accord with

L.V.’s 504 Plan is also a violation of L.V.’s 504 rights.

         42.      As a result of such violations, Plaintiff L. V. has been harmed, and will

continue to suffer harm.

         43.      Plaintiff L. V. now seeks all actual and consequential damages

available to Plaintiff as a result of such 504 violations.

         44.      Plaintiff L. V. should be also awarded the reasonable and necessary

attorneys’ fees incurred in relation to the foregoing as allowed by applicable law.


PLAINTIFF’S ORIGINAL COMPLAINT
Glaw 2020.09.30                                                                          10
       Case 6:20-cv-00904-ADA-JCM Document 1 Filed 09/30/20 Page 11 of 14




                            COUNT THREE- 42 U.S.C. § 1983

         45.      Section 1983 of Title 42 of the United States Code provides, in part:

                      “Every person who under color of any statute, ordinance,
                      regulation, custom, or usage, of any State…subjects, or
                      causes to be subjected, and citizen of the United
                      States…to the deprivation of any rights, privileges, or
                      immunities secured by the Constitution and laws, shall
                      be liable to the party injured in an action at law, suit in
                      equity, or other proper proceeding for redress…”=

         46.      The facts set forth herein demonstrate that Plaintiff L.V. has been

deprived of L.V.’s (a) substantive and procedural due process rights to redress the

targeting, bullying, and harassment of L.V.’s as such rights are guaranteed by the

14th Amendment to the U.S. Constitution, (b) the equal protection rights guaranteed

by the 14th Amendment to the U.S. Constitution, and (c) the right to exercise his First

Amendment rights to expression, assemble, and publically seek redress for wrongs,

free of fear of retaliation, such foregoing deprivations being actionable under 42

U.S.C. § 1983.

         47.      Pleading further, the Board of Defendant Normangee-ISD having been

notified of the specific facts and circumstances pled herein during the Plaintiff L.V.’s

exhaustion of administrative remedies, has ratified and affirmed the actions of

Defendant Normangee-ISD.

         48.      Plaintiff L.V. has been directly and proximately harmed by Defendant

Normangee-ISD’s acts and omissions as pled herein, and has suffered damages for

PLAINTIFF’S ORIGINAL COMPLAINT
Glaw 2020.09.30                                                                           11
       Case 6:20-cv-00904-ADA-JCM Document 1 Filed 09/30/20 Page 12 of 14




violations of the constitutional rights, including but not limited to physical pain and

mental anguish, medical expenses, and loss of opportunity in future educational and

professional endeavors.

         49.      Plaintiff L.V., therefore, now seeks compensatory damages from

Defendant Normangee-ISD pursuant to 42 U.S.C § 1983, as well as attorneys’ fees.

                             COUNT FOUR-NEGLIGENCE

         50.      Because Defendant Normangee-ISD knew of the risks facing Plaintiff

L.V. and did nothing to protect L.V., resulting in L.V. being harmed, Defendant

Normangee-ISD is responsible for the physical harm suffered by L.V.

         51.      The facts set forth herein as to Plaintiff L.V. further show that

Defendant Normangee-ISD intentionally bullied, targeted, and retaliated against

L.V. thereby directly creating and causing L.V. harm.

         52.      Further, the facts set forth herein show that acts and omissions of

Defendant Normangee-ISD directed towards Plaintiff L.V. were negligent, in that

Defendant Normangee-ISD failed its duty of care to meet the standards of conduct

that would be exercised by a reasonable person in the same or similar circumstances.

         53.       As a direct and proximate result of Defendant Normangee-ISD’s acts

and omissions, Plaintiff L.V. has suffered injuries, including but not limited to

physical pain and mental anguish, and the loss of opportunity in future educational




PLAINTIFF’S ORIGINAL COMPLAINT
Glaw 2020.09.30                                                                      12
       Case 6:20-cv-00904-ADA-JCM Document 1 Filed 09/30/20 Page 13 of 14




and professional endeavors. Plaintiff L.V., therefore, now seeks compensatory

damages for such injuries.

                        COUNT FIVE: PUNITIVE DAMAGES

         54.      Defendant Normangee-ISD’s actions against Plaintiff L.V. in violation

of Section 1983 were intentional and willful, or at a minimum, were committed with

a lack of regard for, or with reckless indifference to, Plaintiff L.V.’s federally

protected rights, thereby entitling L.V. to punitive damages pursuant to Section

1983, for which Plaintiff L.V. now seeks.

                               F.   REQUEST FOR JURY

         55.      Plaintiff L. V. hereby exercises L.V.’s right to demand that a jury be

empaneled, and, that the foregoing causes of actions and requests for relief be

presented to such jury for resolution.

         WHEREFORE, PREMISES CONSIDERED, Plaintiff L. V. respectfully

prays that upon final trial of this matter L. V. recover a judgment against Defendant

Normangee-ISD for:

         • Reversal of the Decision Upholding Sanctions;

         • Plaintiff’s actual and consequential damages;

         • Plaintiff’s reasonable and necessary attorney’s fees;

         • Plaintiff’s costs of court; and



PLAINTIFF’S ORIGINAL COMPLAINT
Glaw 2020.09.30                                                                       13
       Case 6:20-cv-00904-ADA-JCM Document 1 Filed 09/30/20 Page 14 of 14




Any and all such other relief, legal and equitable, as to which Plaintiff L. V. may be

justly entitled.

         Respectfully submitted,

                                       Gorman Law Firm, pllc



                                              Terry P. Gorman, Esq.
                                              Texas Bar Number 08218200
                                       901 Mopac Expressway South, Suite 300
                                       Austin, Texas 78746
                                       Telephone: 214.802.3477 (direct)
                                       Telecopier: 512.597.1455
                                       tgorman@school-law.co
                                       COUNSEL FOR PLAINTIFF
                                       L. V. . BY BNF P.V. AND A.V.




PLAINTIFF’S ORIGINAL COMPLAINT
Glaw 2020.09.30                                                                    14
